Citation Nr: 0823171	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
October 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied service connection for bilateral 
hand pain.

The veteran appeared before the undersigned at the RO for a 
hearing in May 2008.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral hand 
disability stemming from his duties with the Silent Drill 
Platoon while in active service.  The veteran appeared before 
the undersigned and testified about his role with the rifle 
drill team. 

The Board finds the veteran and his testimony to be extremely 
credible.

The veteran stated that he spent three years, or four parade 
seasons, with the Silent Drill Platoon.  He served one year 
as a rifle inspector.  He indicated that he worked ten hours 
each day hitting and holding the weapon.  He indicated that 
he would throw the rifle about 10 to 15 feet in the air and 
that the speeds could go up to 60 miles an hour as they are 
spinning around to hit his hand.  While serving as the rifle 
inspector he had to practice three to four hours extra with 
throwing and catching.

The veteran's service medical records report of medical 
assessment indicates that the veteran suffered painful hands 
due to his duties with the Drill Platoon.  The medical 
professional indicated that the veteran suffered bilateral 
hand pain with popping and stiffness related to his activity 
as a member of the Silent Drill Team.  It was noted that 
there were no osseous abnormalities on the hand films; 
however, it was noted that the veteran may have degenerative 
changes in the future secondary to repeated minor trauma.

The separation examination also noted that the veteran's 
hands made a palpable popping when he clenched his fists.  
The examiner noted that the hand pain was associated with the 
veteran's duties as a rifle inspector on the Silent Drill 
Team.  Also noted was a history of morning stiffness and pain 
across the palms.

Upon review of the claims file, it appears that the veteran 
was afforded a VA examination in February 2007; however, the 
examiner was unable to make a diagnosis regarding the 
veteran's bilateral hand pain.  Since the VA exam encompassed 
only the joints of the veteran's hands, and considering the 
duty to assist under the Veterans Claims Assistance Act of 
2000 (VCAA), the Board feels that the veteran should undergo 
a neurological examination to determine the cause of his 
symptoms and whether they are related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA neurological examination to 
determine whether he has a current 
disability involving his hands as a result 
of service.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a current 
disability involving his hands as a result 
of his duties with the Silent Drill 
Platoon or otherwise while on active duty.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




